Citation Nr: 1738738	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  12-03 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, claimed as secondary to type II diabetes mellitus.

2.  Entitlement to service connection for a stomach disorder claimed as gastritis, to include as secondary to type II diabetes mellitus and/or posttraumatic stress disorder (PTSD).

3.  Entitlement to an initial rating in excess of 50 percent for service-connected PTSD.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to PTSD, to include on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b).



REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 

WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from December 1963 to June 1975.

The appeal of entitlement to an initial higher rating for PTSD and entitlement to a TDIU (as part and parcel of the initial higher rating for PTSD) to the Board of Veterans' Appeals (Board) arose from a December 2009 rating decision in which the RO in Nashville, Tennessee, inter alia, awarded service connection for PTSD and assigned a 30 percent disability rating, effective November 26, 2008.  In January 2010, the Veteran filed a notice of disagreement (NOD).

The appeal of the issue of entitlement to service connection for a stomach disorder to the Board arose from a February 2010 rating decision in which the Nashville RO, inter alia, denied service connection for gastritis finding that new and material evidence had not been received to reopen the claim.  In February 2010, the Veteran filed a NOD.  The appeal of the entitlement to service connection for hypothyroidism to the Board arose from a June 2011 rating decision by the RO in Columbia, South Carolina.  In July 2011, the Veteran filed an NOD.
A statement of the case (SOC) with respect to all the issues was issued in December 2011, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in February 2012.

In March 2015, the Veteran and his wife testified during a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is also of record.

In a June 2013 statement, the Veteran requested a review of his records and in a December 2014 statement, the Veteran's representative reiterated this request. Although the Veteran was never scheduled for such, at the Board hearing, the Veteran waived his right for such review.

Because the Veteran has disagreed with the initial rating assigned following the award of service connection for PTSD, the Board characterized this claim in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).  Moreover, although the RO has granted a higher rating of 50 percent for PTSD, effective the date of claim, November 26, 2008, during the pendency of the appeal, inasmuch as higher ratings for this disability are available, and the Veteran is presumed to seek the maximum available benefit for a disability, the Board has characterized the appeal as set forth on the title page.  See Fenderson, 12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2015, the Board reopened the service connection claim for a stomach disorder and remanded that claim, on the merits, along with the claim for  service connection for a stomach disorder, the claim for a higher initial rating for PTSD, and the claim for a TDIU due to PTSD for further evidentiary development.   After accomplishing the further development, the AOJ denied each claim  (as reflected in the November 2016 supplemental SOC (SSOC)) and returned these matters to the Board for further appellate consideration.

In the Introduction section of the July 2015 decision, the Board also noted that 
if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which a higher rating is sought, then part and parcel to that claim for a higher rating is the matter of whether a total disability due to individual unemployability (TDIU) as a result of that disability is warranted.  See The Board observed that the Veteran was denied a TDIU in a September 2012 rating decision and he did not initiate an appeal from that decision.  The Board determined that such adjudication reflects the permissive bifurcation of the increased rating claim from the TDIU claim and cited to Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim); and Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) (holding that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.

The Veteran appealed the part of the Board's July 2015 decision in which the Board found that a TDIU claim was not before it to the United States Court of Appeals for Veterans Claims (Court).  In an August 2016 Memorandum Decision, the Court reversed the Board's determination that the matter of TDIU was not before the Board at the time of the July 2015 decision and otherwise vacated that part of the July 2015 decision currently on appeal, and remanded the issue to the Board for readjudication.  The remaining portion of the Board's decision was left intact.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board notified the Veteran of this action by the Court, and of his right to submit additional evidence and/or argument in support of his appeal, in a December 2016 letter.  The Veteran's representative presented argument that included reference to this action by the Court in June 2017.

Regarding characterization of the appeal, which will be explained in more detail below, the evidence indicates that the Veteran may be unemployable due to his service-connected PTSD,  and, as directed in the August 2016 Memorandum Decision, the Board has expanded the appeal to include the matter of entitlement to a TDIU due to that disability, consistent with  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

While the Veteran previously had a papert claims file, this appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing T

Also, this appeal has been advanced on the Board's docket.  See U.S.C.A. § 7107(a)(2) (West 2014);  38 C.F.R. § 20.900(c) (2016).
For reasons expressed below, the previously remanded claims on appeal are, again, being remanded to the AOJ, along with the matter of the Veteran's entitlement to a TDIU due to PTSD, .  VA will notify the Veteran when further action, on his part, is required.

As a final preliminary matter, the Board also observes that in the July 2015 decision, the Board noted that the issue of entitlement to a TDIU based on all of the Veteran's service-connected disabilities was raised in a December 2014 statement in which the Veteran's representative asserted that the issue should be adjudicated again in light of the fact that service connection for coronary artery disease had now been awarded.  As it appeared that the AOJ had not addressed that issue, the Board referred such matter to the AOJ for appropriate action.  Although the Board has now expanded to the appeal to include the matter of the Veteran's entitlement to a TDIU due to PTSD, the record still does not reflect any AOJ consideration of a TDIU due to all the Veteran's service-connected disabilities has yet to be addressed by the AOJ.  As such, this matter is not properly before the Board, and is, thus, again referred to the AOJ for appropriate action.


REMAND

Unfortunately, the Board finds that another remand of the previously remanded claims is  necessary, even though such will, regrettably, further delay an appellate decision on these matters.  

Regarding the Veteran's service connection claim for hypothyroidism, the Veteran contends that it is caused by or aggravated by his service-connected type II diabetes mellitus.  In support of this contention, the Veteran submitted an internet medical article in December 2010 that noted that since the basis for autoimmune diseases may have a common origin, it is not unusual to find that a patient with hypothyroidism has one or more other autoimmune diseases such as diabetes.  The Board remanded the claim in July 2015 to obtain a VA examination and medical opinion with respect to whether it is as likely as not that the Veteran's hypothyroidism is caused by or aggravated by his type II diabetes mellitus.  The Veteran underwent a VA thyroid examination in February 2016.  A VA medical opinion dated in February 2016 provided the opinion that the claimed thyroid problem was less likely than not proximately due to or the result of the Veteran's service-connected diabetes.  The examiner explained that in the absence of a hormone secreting tumor, it is very unlikely that the Veteran's diabetes affected his thyroid.  There is no medical evidence to support the claim.  Unfortunately, without any further evidence the claim cannot be support at this time.  The Board notes that the examiner did not discuss the medical article submitted by the Veteran.  Thus, another VA medical opinion is necessary.  

With respect to the Veteran's service connection claim for a stomach disorder, the Board remanded this claim in July 2015 to obtain a VA examination and medical opinion with respect to whether the Veteran's stomach disorder is the result of injury or disease incurred or aggravated in service, or, if not, was caused or aggravated by his service-connected type II diabetes mellitus and/or PTSD.  The Veteran underwent a VA examination for esophageal conditions in February 2016.  VA medical opinions dated in February 2016 and October 2016 addressed the issues of whether the Veteran's gastrointestinal disorder was proximately due to or a result of the Veteran's service-connected disabilities.  The Board observes that a medical opinion was not provided with respect to whether the Veteran's current stomach disorder is caused by or related to active military service.  Furthermore, the VA medical opinions did not specifically address whether the Veteran's service-connected type II diabetes mellitus aggravated the Veteran's stomach disorder or whether the Veteran's service-connected PTSD caused or aggravated the Veteran's stomach disorder.  A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (another remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  Thus, another medical opinion as to this matter should be obtained.

With respect to the Veteran's higher rating claim for PTSD and the matter of his entitlement to a TDIU due to PTSD, the Board observes that the Veteran was afforded  a VA mental health  examination in February 2016.  In an October 2016 addendum opinion, the VA examiner assessed that the Veteran's PTSD resulted in occupational and social impairment with decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care, and conversation.  The examiner did not provide an explanation in support of such opinion and did not provide a description of how the Veteran's PTSD would impact the Veteran's ability to obtain and maintain substantially gainful employment.  Subsequently, the Veteran submitted in June 2017 a private vocational assessment dated in April 2017 that indicates that the Veteran's service-connected PTSD alone prevents the Veteran from obtaining and maintaining substantially gainful employment since 2009.  However, more information as to the functional effects of the disability would be helpful in resolving both matters, in particular, the matter of the Veteran's entitlement to a TDIU due to PTSD.

The Board acknowledges that the ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical question, but rather a determination that must be made by an adjudicator.  See 38 C.F.R. § 4.16(a); Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2014). However, as medical examiners are responsible for providing a full description of the effects of disability upon the person's ordinary activity (see 38 C.F.R. § 4.10;  Floore v. Shinseki, 26 Vet. App. 376, 381(2013)), further medical finding as to the functional effects of the Veteran's PTSD on his ability to perform the mental acts required for substantially gainful employment are needed.

The Veteran is hereby notified that failure to report to any scheduled examination(s),  may well result in denial of the claim(s)l.  See 38 C.F.R. §  3.655 ((2016). Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Furthermore, after completing the requested actions with respect to the Veteran's claims for higher rating for PTSD and for a TDIU due to PTSD, (if the Veteran does not meet the percentage requirement for award if a schedular a TDIU due to service-connected PTSD at any time pertinent to the claim for higher rating, then refer the TDIU claim to the Director of Compensation Service for extra-schedular consideration. 

Prior to undertaking action responsive to the above, to  ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the most recent VA treatment records associated with the Veteran's claims file are from the VA Medical Center (VAMC) in Portland, Oregon and the VA Community Based Outpatient Clinic, in Salem, Oregon, dated to September 19, 2016.  On remand, the AOJ should obtain from each facility updated records of any relevant VA treatment of the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

The AOJ should also give the Veteran another opportunity to provide information and/or evidence pertinent to the remaining claims on appeal,  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103 (b)(1) (West 2014); but see also 38 U.S.C.A. § 5103 (b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private (non-VA) records.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2016).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the remaining claims on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran from the VA Tennessee Health Care System from October 2016 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2.  Send to the Veteran and his attorney a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent, private (non-VA) medical record diagnosis and/or treatment that are not already associated with the claims file. 

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum medical opinion by an in connection with  the Veteran's service connection claim for hypothyroidism  

Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.  

Based on consideration of all pertinent medical and lay evidence of record, the examiner should render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypothyroidism (a) was caused) OR (b) is or has been aggravated by his  service-connected type II diabetes mellitus.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence-to include the medical article submitted by the Veteran in December 2010-as well as all lay assertions. 

Complete, clearly-stated rationale for the conclusions reached must be provided,  including a description of the medical evidence and any studies and/or medical articles  relied upon by the examiner.

6.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate physician an addendum medical opinion in connection with  the Veteran's service connection claim for a stomach disorder.  

Only arrange for the Veteran to undergo examination if one is deemed necessary in the judgment of the physician designated to provide the addendum opinion.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated physician, and the addendum opinion/examination report should reflect full consideration of the Veteran's documented medical history and lay assertions.  

The examiner should clearly identify all stomach disorder(s), to include gastritis and GERD, currently present or documented in the medical records at any time pertinent to the current claim on appeal (even if now asymptomatic or resolved).   

Then, with respect to each such diagnosed disability, the, the examiner should render an opinion, consistent with sound medical principles, Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability:  

 (a)  had its onset in or is otherwise related to active military service; or if not.  

 (b) was  caused OR is or has been  aggravated (worsened  beyond natural progression by the Veteran's service-connected type II diabetes mellitus and/or PTSD.

If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation, to include by identifying, to the extent possible, the baseline level of disability prior to aggravation.

In addressing the above, the physician must consider and discuss the relevant medical and other objective evidence if record, to include a March 1972 service treatment records noting complaints of indigestion, belching, and heartburn, a September 1972 record documenting recurrent symptoms of belching and abdominal pain, a September 1972 diagnosis of peptic ulcer disease, and the January 1975 separation examination and January 1975 Report of Medical History noting that the Veteran had experienced frequent indigestion and stomach, liver, and intestinal problems since 1972.  

The physician must also consider and discuss all lay assertions including recurrent symptoms of stomach problems from service to the present.  If lay assertions in any regard are discounted, the examiner should clearly so state, and explain why. 

Complete, clearly-stated rationale for the conclusions reached must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination by an appropriate mental health  professional-preferably, a psychiatrist or psychologist-for evaluation of his service-connected PTSD .

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this remand), must be made available to the designated mental health  professional, and the examination/opinion report should include discussion of the Veteran's documented history and lay assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.  The examiner should identify and completely describe all current symptomatology, and describe the impact of such on the Veteran's occupational and social functioning.

The examiner should also fully describe the functional effects of the Veteran's PTSD on his activities of daily living, to include employment.  Specifically, the examiner should comment on the functional effects of the disability on the Veteran's ability to perform the mental acts required for substantially gainful employment.

In particular, the examiner should describe what types of employment activities would be limited because of the service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.

In addressing the above, the examiner must consider and discuss all pertinent medical and other objective evidence (to include the April 2017 private vocational assessment), and all lay assertions.  In doing so, the examiner may consider the impact/significance of associated medications (if any), as well as the Veteran's education and workplace skills, but not the Veteran's age or distinguishable impairment from any nonservice-connected disorder(s). 

If the Veteran is considered unemployable due to PTSD, the examiner should indicate the approximate date such unemployability began. 

All examination findings/testing results , along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid another remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).

9.  After completing the requested actions, and any additional notification and/or development action deemed warranted, consider the claim for higher rating for PTSD,  If the  Veteran does not meet the percentage  requirements for a schedular TDIU due to PTSD at any time during the relevant  period under consideration in this appeal, then refer to the Director of Compensation the matter of the Veteran's entitlement to a TDIU due to PTSD for extra-schedular consideration. 

The Director should be asked to consider all of the evidence of record to make a specific determination as to whether the evidence establishes whether, at any time since the November 2008 effective date of the award of service connection, the Veteran's service-connected PTSD (has) rendered him unable to secure or follow a substantially gainful occupation, so as to warrant an award of extra-schedular TDIU.

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims on appeal in light of the pertinent evidence (particularly to include all evidence added to the VBMS and Virtual VA file(s) since the last adjudication)  and legal authority.



9.  If any benefit(s) sought on appeal remain(s) denied, furnish to the Veteran and his attorney an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.




_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2016).



